Case 2:20-cv-05793-KM-ESK Document 23 Filed 11/13/20 Page 1 of 41 PagelD: 170

PHILIP L. GUARINO, ESQ.
GUARINO & CO. LAW FIRM, LLC
Attorney I.D. # 027561982

300 Main Street, Suite 552

Madison, NJ 07940

973/615-1791

Fax: 973/528-0635

e-mail: guarinolaw@gmail.com
Attorneys for Plaintiff

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

PHILIP GUARINO, : Civil Action No. 20-CV-5793
individually and as representative of :
a class,

Plaintiff,

v. : AMENDED COMPLAINT AND

DEMAND FOR JURY TRIAL

WESTERN UNION COMPANY,

Defendant.

 

Plaintiff Philip Guarino (“Guarino”), individually and on behalf of the class

identified infra, by way of complaint against Western Union Company (“WU”), alleges:
PARTIES

1. Guarino is an attorney-at-law of the State of New Jersey, and the sole principal of
Guarino & Co. Law Firm, LLC whose principal office is located in Madison, New Jersey.

2. WU is engaged in the business of effectuating money orders worldwide. It
generally does business within the entire State of New Jersey. On its website, WU represents
that it “moved more than $300 billion in principal around the world in 2018”; it “completed

34 transactions each second in 2018”; it has over “5,000+ agents around the globe”; it is in
Case 2:20-cv-05793-KM-ESK Document 23 Filed 11/13/20 Page 2 of 41 PagelD: 171

over “200+ countries and territories;” and it has “the capability to send money to billions of
accounts worldwide.”

3. References throughout this amended complaint to WU acting wrongfully include
WU’s overseas subsidiaries and/or agents, who operate WU agencies abroad and for whose
actions WU is liable as alleged at Counts One and Two.

BACKGROUND

4. Guarino has often sent money orders to New Jersey in the United States and to
Canada from France. He has sent scores of money orders to New Jersey in the United States
and to Canada, beginning as early as 2008, and even prior thereto, and continuing until March
9, 2020. As but a small sampling, Guarino sent WU money orders to New Jersey in the
United States on the following dates and in the following amounts (disclosed WU transfer fee
included, as well as hidden, non-disclosed, onerous and unconscionable margin that was
applied by WU to foreign exchange rate): September 17, 2008 (329€); November 12, 2008
(329€); March 3, 2009 (329€); March 12, 2009 (329€); March 19, 2009 (249.56€); April 17,
2009 (329€); July 8, 2009 (329€); October 9, 2009 (329€); November 21, 2009 (329€);
December 24, 2009 (344€); January 7, 2010 (329€); February 27, 2010 (638€); November 27,
2010 (150€); December 31, 2010 (255.40€); January 22, 2011 (252.30€); February 11, 2011
(255.08€); July 9, 2011 (395.65€); July 23, 2011 (425€); November 24, 2011 (258.15€);
March 12, 2016 (722.62€); December 6, 2016 (1,523.29€) October 4, 2017 (151.47€);
November 4, 2017 (391.07); February 1, 2018 (597.72€); October 29, 2018 (501.41€); March
29, 2019 (526.09€).

5. The money order sent by Guarino to Canada from France on March 9, 2020 was

in the amount of 1,582.12€ plus 64€ of disclosed fees, for a total of 1,646.12€. See Western
Case 2:20-cv-05793-KM-ESK Document 23 Filed 11/13/20 Page 3 of 41 PagelD: 172

Union Receipt, annexed as Exhibit A. The exchange rate used by WU to convert Euros to
Canadian Dollars was 1 Eur = 1.3557741 CAD. The market foreign exchange rate on that
day for conversion of a Euro to a Canadian Dollar, however, was 1 Eur = 1.56 CAD. See
Historical Foreign Exchange Rates, annexed as Exhibit B. The money order was paid for
with Guarino’s debit card linked to a New Jersey bank, from which New Jersey bank account
money was debited.

6. Prior to accepting the money orders, WU did not advise Guarino and does not
advise consumers who appear at foreign WU locations (including post offices and merchants
authorized to act as WU agents) to send money that in addition to the disclosed transfer fee
charged it will also drastically manipulate the foreign exchange rate in its favor by adding an
onerous and unconscionable “margin” so as to reap additional, non-disclosed fees. Hence,
WU stripped Guarino and other consumers of any ability to make an informed choice as to
whether to utilize WU services. Nor did WU advise Guarino and it does not advise
consumers who appear at foreign WU locations that, depending upon the amount of the
money transfer, not all WU agencies in the United States or Canada will be able to
immediately pay the transferee the amount of cash transferred. Indeed, the money transferred
by Guarino on March 9, 2020 was only able to be paid to the transferee a full three days later
on March 12, 2010, because the WU agency did not have sufficient cash to pay the transferee.
WU, however, represents that money transfers are “available in minutes” to the transferee.

7. On the back of the WU form provided to WU customers such as Guarino who
utilized foreign WU agencies, general conditions are set forth. Although these general
conditions state that WU will increase the interbank exchange rate (nowhere defined) by a

certain margin, the amount of the margin is not disclosed and is not otherwise readily
Case 2:20-cv-05793-KM-ESK Document 23 Filed 11/13/20 Page 4 of 41 PagelD: 173

discernable by the consumer; moreover, WU does not advise or disclose to consumers
appearing at foreign WU agencies that any margin at all is applied. WU never discloses in its
general conditions or otherwise that an onerous, unconscionable margin will be applied.
Although WU is careful to disclose the transfer fee charged on the front of the WU form, as
well as the foreign exchange rate actually utilized (which includes the undisclosed margin),
WU is very careful not to disclose on the front of the WU form the amount of margin added
to the foreign exchange rate, or any other information necessary to enable the consumer to
understand how WU has utilized a foreign exchange rate that is far less favorable to the
consumer than either the market or interbank exchange rates applicable at the time of the
transaction, or even the rate advertised by WU on its website. WU deceives the consumer.

8. The general conditions on the back of the WU form are, in any event, ineffectual
and the WU form is a contract of adhesion whose terms cannot be changed or altered by a
consumer. Although WU boasts that it is a global organization, the general conditions
provided to consumers on the back of the WU form (and everything on the front of the form)
are in a foreign language! WU does not even provide the general conditions in English, or in
any other language other than that of the country in which the foreign WU agency is located.
Moreover, the general conditions are in ridiculously small fine print on the back of a form
which is not even detached from other forms and given to the consumer independently of the
other forms until after the form is signed and the transaction is completed. Although several
versions of this form have been utilized by WU over the years, no form contains any
acknowledgement on the front of the WU form that the consumer has read and understood the
general conditions other than in a foreign language. The failure of WU to provide a copy of

the signed form contract to consumers until after the transaction is completed violates the
Case 2:20-cv-05793-KM-ESK Document 23 Filed 11/13/20 Page 5 of 41 PagelD: 174

New Jersey Consumer Fraud Act, N.J.S.A. 56:8-2.22. No WU form ever reveals in any
language the amount of margin added by WU to the foreign exchange rate.

9. In its general conditions on the back of the form in fine print and in a foreign
language, WU states that the exchange rate utilized is the WU exchange rate that prevails at
the time of the transaction. This is false and misleading, because prevailing foreign exchange
rates posted by WU on its online web sites as being used by WU are systematically more
favorable to the consumer than those actually utilized by WU at its foreign agencies. WU
never discloses to consumers utilizing WU foreign agencies that they could obtain better
foreign exchange rates online.

10. At its online site (www.westernunion.com), WU purports to allow consumers to
calculate what it will cost to send money through WU. A consumer who utilizes the site will
be provided with a “transfer fee” figure for the purported cost of the transaction. The figure
provided by WU is false and misleading, because it does not disclose to the consumer that the
consumer also is being charged an exchange rate margin added by WU in addition to the
disclosed transfer fee, and does not disclose the amount of that margin. The site thus does not
permit the consumer to understand the onerous, unconscionable exchange rate that will be
utilized by WU. The exchange rate on the WU online site is false because it is more
favorable to the consumer than that actually charged the consumer at WU foreign agencies.

11. The WU exchange rates represented by WU on its site are false, and the
difference in yield between the rate represented (generally the market rate) and the rate
actually utilized by WU at foreign agencies is significant.

12. For example, for the amount transferred by Guarino on March 9, 2020

(1,582.12€), at the exchange rate represented by WU online of 1 EUR = $1.56 CAD which
Case 2:20-cv-05793-KM-ESK Document 23 Filed 11/13/20 Page 6 of 41 PagelD: 175

was the approximate market rate that day, there should have been a yield to the recipient of
$2,468.10 CAD. Yet the yield was but $2,145 CAD—a difference of $323.10 CAD. Hence,
because of the undisclosed and hidden margin added by WU to the interbank exchange rate
(nowhere defined), there was a difference of $323.10 CAD, or approximately 208€, which
translates into approximately 13% of the total transaction amount. WU falsely creates the
impression that it is sending money for a reasonable fee, because WU represents that there is
but a small “transfer fee” but (i) fails to disclose that it is applying an onerous and
unconscionable margin to the foreign exchange rate, and (ii) wholly independently falsely
represents online the use by it of an excellent foreign exchange rate that generally is the
market rate.

13. Although in WU’s general conditions and in an online footnote WU states that it
“makes money” on the foreign exchange rate, WU does not disclose to consumers the amount
of the margin that it adds to the foreign exchange rate, and does not disclose that the margin
is onerous and unconscionable. Although in an online footnote (only) WU also states that the
foreign exchange rate utilized at WU agencies “may” differ from that utilized for online
money transfers, such representation is false because the foreign exchange rate utilized at WU
agencies always is different, and always is less favorable to the consumer. Prior to accepting
and finalizing money transfer transaction at foreign WU agencies, WU never discloses to
consumers that WU makes money on the foreign exchange rate in addition to the transfer fee
that WU charges, or that the foreign exchange rate utilized at the agency is less favorable than
that utilized if a money transfer is effectuated online.

14. WU does not advise consumers of the percentage margin that it adds to foreign

exchange rates, so as to conceal the onerous and unconscionable margin that it in fact applies.
Case 2:20-cv-05793-KM-ESK Document 23 Filed 11/13/20 Page 7 of 41 PagelD: 176

Through its online website WU intentionally creates the impression that the transaction is not
expensive by advertising a relatively modest transaction fee, when in reality the transaction is
highly expensive due to the hidden margin added to the foreign exchange rate, which WU
does not disclose.

15. To illustrate the onerous, unconscionable hidden foreign exchange margin
utilized by WU, on March 17, 2020 the market exchange rate for conversion of Euros to U.S.
Dollars was 1 EUR = $1.09746 USD. See Exhibit C. Hence, for every 100€ a transferee
would receive approximately $110 at the market exchange rate. The rate utilized by WU on
this same day on its online site to estimate transaction fees (www.westernunion.com),
however, was instead 1 EUR = 1.0536 USD, plus a disclosed transaction fee of 2.90€
($3.19). See WU Transaction Fee Calculation, annexed as Exhibit D. Hence, for every 100€
sent by WU on March 17, the transferee would receive but approximately $105, instead of a
fair market rate of $110. The margin added to the market foreign exchange rate equals
approximately 5% of the total amount of the transaction, and a transfer fee of 2.9% also must
be paid to WU.

16. A consumer making the above transfer at a foreign WU agency would not be
advised that the margin added by WU to the foreign exchange rate equals some 5% of the
total transaction cost, and that this hidden fee is being paid in addition to the disclosed
transfer fee. Hence, the consumer is stripped of any ability to make an informed choice as to
whether to utilize WU services. Moreover, the consumer appearing on March 17 at a foreign
WU agency to transfer 100€ would not even have been afforded the foreign exchange rate of
1 EUR = $1.0536 USD as advertised and represented by WU; the actual foreign exchange

rate would have been much less favorable to the consumer—a fact not disclosed by WU.
Case 2:20-cv-05793-KM-ESK Document 23 Filed 11/13/20 Page 8 of 41 PagelD: 177

17. WU also fails to disclose to consumers that the more money one transfers, the
better the foreign exchange rate utilized by WU is for the consumer, and the better the chance
that there will be a lesser or even no transfer fee charged by WU to the consumer. For
example, using its online site (www.westernunion.com) on March 17, 2020 to determine the
cost to send 100€ to the United States in U.S. dollars, WU represented that the foreign
exchange rate applied to the transaction was 1 EUR = $1.0536 USD, meaning that the
transferee would have received $105 USD and the sender would have paid a 2.90€
transaction fee. See Exhibit D. If a WU customer were sending $5,000, however, the rate
applied to the transaction would have been 1 EUR = $1.0741 USD, and there would have
been but a 1€ transfer fee charged. See WU Fee Calculation, annexed as Exhibit E. Because
WU fails to disclose that its foreign exchange rates and fees are better for the consumer if the
consumer transfers more money, no consumer would know this without performing a
comparative analysis online. Certainly no consumer walking into a foreign WU agency to
transfer money would know this, because WU fails to disclose it. This non-disclosure by WU
again enables it to unfairly extort money from consumers, because it results in consumers
being unaware of the harm in sending multiple money orders over a relatively short time
frame, as opposed to sending one larger money order and thereby saving money to the
detriment of WU.

18. WU also fails to advise and disclose to consumers who send money from foreign
WU agencies that it may be less expensive to pay for a money order using cash, as opposed to
a debit card. Indeed, on its online site WU represents that for 1€ sent to Canada, the cost

using a credit card is 4.90€, whereas WU represents the cost using cash to be but 2.90€.
Case 2:20-cv-05793-KM-ESK Document 23 Filed 11/13/20 Page 9 of 41 PagelD: 178

Nowhere does WU disclose to persons utilizing a foreign WU agency that it is more
economical for the consumer to utilize cash.

19. WU also fails to advise and disclose to consumers who send money from foreign
WU agencies that, depending on the amount of the money transfer, the transferee may be
unable to immediately receive cash at a WU agency close by. WU misrepresents that money
transfers are available to transferees “in minutes,” when such is not always the case. WU
fails to assure that its agencies have sufficient cash on hand; it is in WU’s interest not to so
assure, as the longer it takes for a transferee to be paid the longer WU has interest-free use of
the money transferred.

CLASS ALLEGATIONS

20. Plaintiff brings this suit individually and as a class action on behalf of others
similarly situated who within the six (6) years preceding the filing of the complaint
effectuated WU money orders from France at a WU agency (i) to the United States, or (ii) to
other countries when WU was paid with funds debited from a United States bank account (the
“Class”), pursuant to New Jersey Court Rule 4:32. Subject to additional information obtained
through further investigation and/or discovery, the definition of the Class may be expanded or
narrowed.

21. The proposed Class consists of all persons who for the six (6) years preceding
the filing of the complaint sent a WU money order/transfer from a WU agency in France to
the United States, or to other countries when WU was paid with funds debited from a United
States bank account.

22. This action has been brought and may properly be maintained as a class action

pursuant to New Jersey Court Rule 4:32, because plaintiff's claims are typical of those of the
Case 2:20-cv-05793-KM-ESK Document 23 Filed 11/13/20 Page 10 of 41 PagelD: 179

Class members, as all are based upon the same facts and legal theories. Indeed, a similar
class was certified in November of 2015 in Argentina’s National Commercial Court No. 19,
in which the plaintiff Argentinian consumer association, Consumidores Financieros
Asociacion Civil para su Defensa, alleged that the fees for money transfers sent from
Argentina were excessive, and that consumers were provided with inadequate information
about foreign exchange rates. See WU Form 10-Q at 18-19 filed with the Securities
Exchange Commission (“SEC”) for the period ended September 30, 2020.

23. The Class has a well-defined community interest in the litigation:

Numerosity: The members of the Class are so numerous that joinder of all members is
impracticable. On its website, WU boasts that “in 2018 we completed more than 800 million
transactions.” The Class is believed to be comprised of persons who utilized WU to transfer
money from a Western Union agency outside the United States to the United States, or from a
WU agency outside the United States to another country when payment for the transfer was
debited from a U.S. bank account. The identities of all Class members are readily
ascertainable from WU records, and are estimated to total many thousands if not millions of
persons.

Commonality: Common question of law and fact exist as to all members of the Class.
These common questions predominate over questions affecting only individual Class
members, and include:

a. Whether WU failed to disclose to consumers appearing at a foreign WU agency in France
to send money, prior to their transactions being effectuated, a material fact, namely, that WU
would add a margin to the foreign exchange rate utilized by WU to the detriment of
consumers.

b. Whether WU failed to disclose to consumers appearing at a foreign WU agency in France
to send money a material fact, namely, the amount of the margin that would be applied to the
foreign exchange rate utilized by WU to the detriment of consumers.

c. Whether WU misrepresented the amount of the total cost to send money by consumers
appearing at a foreign WU agency in France.

d. Whether WU failed to disclose to consumers appearing at a foreign WU agency in France

to send money a material fact, namely, that it is less expensive to pay for a money order using
cash, than it is by using a debit card.

10
Case 2:20-cv-05793-KM-ESK Document 23 Filed 11/13/20 Page 11 of 41 PagelD: 180

e. Whether WU failed to disclose to consumers appearing at a foreign WU agency in France
that WU applies a better foreign exchange rate and charges less of a transfer fee if more
rather than less money is sent.

f. Whether WU intentionally concealed material facts from consumers appearing at foreign
WU agencies in France to send money.

g. Whether WU falsely represented to consumers appearing at foreign WU agencies in
France that the only fee charged was the “transfer fee” disclosed by WU.

h. Whether WU falsely represented to consumers appearing at foreign WU agencies in
France that the foreign exchange rate utilized by WU was that in effect and utilized by WU,
when in reality the rate was less favorable to consumers than that in effect and utilized by
WU as represented on its online websites.

i. Whether WU failed to disclose to consumers appearing at foreign WU agencies in France
that they could obtain better foreign exchange rates if they transferred money via WU online.

j. Whether WU falsely represented to consumers online that foreign exchange rates utilized
at WU agencies “may” differ from those utilized by WU online, when WU knew that the
rates utilized by WU in foreign agencies in France always were far less favorable to
consumers than those represented by WU online.

k. Whether WU violates the New Jersey Consumer Fraud Act by failing to provide
consumers with the contracts signed by them at the time of signing;

]. Whether WU falsely represents to consumers that money transferred is available “in
minutes.”

Typicality: Plaintiff's claims are typical of the claims of the members of the Class.
Plaintiff and all members of the Class have claims arising out of defendant’s common
uniform course of conduct complained of herein.

Adequacy: Plaintiff will fairly and adequately protect the interests of the Class members
insofar as plaintiff has no interests that are adverse to the absent Class members. Plaintiff is
committed to vigorously litigating this matter. Plaintiff and his law firm are experienced in
litigating complex legal issues, including New Jersey Consumer Fraud Act cases, fraud and
misrepresentation cases, and class actions. Neither plaintiff nor his law firm has any interest
which might cause them not to vigorously pursue the instant class action lawsuit.

Superiority: A class action is superior to other available means for the fair and efficient
adjudication of this controversy because individual joinder of all members would be
impracticable. Class action treatment will permit a large number of similarly situated
persons to prosecute their common claims in a single forum efficiently and without
unnecessary duplication of effort and expense that individual actions would engender.

11
Case 2:20-cv-05793-KM-ESK Document 23 Filed 11/13/20 Page 12 of 41 PagelD: 181

24. Based upon discovery and further investigation, plaintiff may move for class
certification using modified definitions of the Class, Class Claims, and the Class Period, or

seek class certification only as to particular issues.

COUNT ONE
(AGENCY LIABILITY)

25. Plaintiff incorporates the previous allegations as if fully set forth herein.

26. WU is liable for the acts of its subsidiaries and/or agents which operate WU
agencies in France and elsewhere around the world.

27. Such subsidiaries and/or agents have actual authority to act as WU agents.

28. Such subsidiaries and/or agents have apparent authority to act as WU agents.

29. WU subsidiaries and/or agents utilize the WU logo, WU forms, and WU centers
and agents in the United States at which money is received; thus, WU affirmatively vests the
foreign subsidiaries and/or agents with actual and apparent authority and makes plaintiff and
consumers believe that they are in fact dealing with WU.

30. WU agencies in France are located in post offices, much as they were in the
United States years ago, and French post offices all “double” as traditional post offices and as
banks operating as “La Banque Postale” (the Post Office Bank) where checking and other
financial accounts can be opened like those offered by traditional banks.

31. Forms utilized by plaintiff and consumers to send money from France through
the La Banque Postale from which WU agents operate state that La Banque Postale is “a
Western Union agent.”

32. When one enters the WU website at www.westernunion.com_ and clicks on
“France” as a country, the site refers everywhere to “Western Union,” and it is a “Western

Union/WU” website. The site states that the “Western Union” name and logos are registered

12
Case 2:20-cv-05793-KM-ESK Document 23 Filed 11/13/20 Page 13 of 41 PagelD: 182

trademarks of The Western Union Company. The site instils the belief in consumers sending
money from France that they are dealing with WU.

33. The WU website also instructs consumers wanting to send money from a
physical location in France to “easily find Western Union agent locations in France online by
clicking here.” (emphasis added). The reference to Western Union agents in France
reinforces consumer belief that the consumer is dealing with WU.

34. The WU website also allows consumers to search for locations in France, and
the locations displayed are said to be “Western Union/WU” locations.

35. To send money through WU at the post office, one must go to the French Postal
Bank window, and prominently displayed at the post offices where plaintiff effectuated
money transfers was the WU logo, associated with that of “La Banque Postale.” At times, the
post offices also exhibited WU advertisements/publicity.

36. To send money through WU from France, one must complete a form, and the
form bears the Western Union\WU logo. The form expressly states in French that “La
Banque Postale is an agent de Western Union.” This (along with the association of La
Banque Postale logo and that of WU on the sign posted at the door of the Post Office)
reinforces the impression given to plaintiff and undoubtedly to other consumers that they are
transacting business with WU through the French Post Office Bank, as agent of WU, because
the French Post Office Bank is expressly designated as a WU agent.

37. The form also warns users against fraud on the front and back of the form, and
in doing so refers to persons utilizing the services of Western Union. In the fraud section at
the bottom of the first page, the form warns that money transferred to individuals is

transferred rapidly, and that once money is transferred, except in limited circumstances,

13
Case 2:20-cv-05793-KM-ESK Document 23 Filed 11/13/20 Page 14 of 41 PagelD: 183

“Western Union” will not be in a position to reimburse the sender even if fraud is involved.
It advises that if the user believes he has been the victim of fraud, the user should contact
Western Union’s telephonic assistance at the telephone number indicated. In utilizing the
form, plaintiff always believed that he was dealing with WU. Id.

38. The WU logo is a registered trademark, and it could not have been utilized
without the affirmative consent and authorization of WU. WU’s granting of consent to post
WU logos at physical locations in France at a minimum created apparent authority on behalf
of the French Agent. What also created apparent authority and also is evidence of actual
authority was the posting of WU publicity at physical locations in France, WU’s consent to
the French Agent utilizing forms which reflect the WU logo on them and which refer to WU
and to the French Postal Bank being an agent of WU, and all of the statements posted by WU
on its French website. Anyone such as plaintiff or other consumers would reasonably have
believed that they were dealing with WU.

39. The Form 10-Q for the quarterly period ended September 30, 2020 filed by WU
with the SEC makes clear that WU operates as a principal in foreign countries through a
global network of agents with express authority and which are all controlled by WU, and
that WU derives substantial revenue from consumer money transfers originating overseas as
to which WU controls all aspects of the transactions including the setting of exchange rates.
WU has represented to the SEC:

e WU “is a leader in global money movement and payment services,
providing people and businesses with fast, reliable, and convenient
ways to send money and make payments around the world. The

Western Union ® brand is globally recognized.” Form 10-Q at 8.

e “The Company’s services are primarily available through a network of
agent locations in more than 200 countries and territories.” Jd.

14
Case 2:20-cv-05793-KM-ESK Document 23 Filed 11/13/20 Page 15 of 41 PagelD: 184

e “Cost of services primarily consists of agent commissions.” Jd. at 41.

e “Each location in the Company’s agent network is capable of providing
one or more of the Company’s services.” Jd. at 8.

e “The Company’s multi-currency money transfer service is provided
through one interconnected global network where a money transfer can
be sent from one location to another around the world. This service is
available for international cross-border transfers.” Jd.

e We provide our services primarily through a network of agent locations
in more than 200 Countries and territories. We manage foreign
exchange risk through the structure of the business and an active risk
management process. ... In certain consumer money transfer ...
transactions involving different send and receive currencies, we
generate revenue based on the difference between the exchange rate set
by us to the consumer or business and the rate available in the
wholesale foreign market, helping to provide protection against
currency fluctuations. /d. at 51-52.

e Our Consumer-to-Consumer operating segment facilitates money
transfers between two consumers, primarily through a network of third-
party agents. Our multi-currency money transfer service is provided
through one interconnected global network where a money transfer can
be sent from one location to another around the world. This service is
available for international cross-border transfers.” Jd. at 37.

e “Our Consumer-to-Consumer money transfer service ... is provided
through one interconnected global network where a money transfer can
be sent from one location to another around the world. The segment
includes five geographic regions [one of which is Europe and Russia]
whose functions are primarily related to generating, managing, and
maintaining agent relationships and localized marketing activities.” Id.
at 43.

e “The Company’s revenues are primarily derived from consideration
paid by customers to transfer money. These revenues vary ... based
upon factors such as ... whether the money transfer involves different
send and receive currencies, the difference between the exchange rate
set by the Company to the customer and the rate available in the
wholesale foreign exchange market.” Jd. at 10.

e “For the substantial majority of the Company’s revenues, the Company
acts as the principal in transactions and reports revenue on a gross
basis, as the Company controls the service at all times prior to transfer
to the customer, is primarily responsible for fulfilling the customer

15
Case 2:20-cv-05793-KM-ESK Document 23 Filed 11/13/20 Page 16 of 41 PagelD: 185

contracts, has the risk of loss, and has the ability to establish
transaction prices. Revenue is recognized net of any taxes collected
from customers, which are subsequently remitted to governmental
authorities.” Jd.

e “For the Company’s money transfer services ... [t]he transaction price
is comprised of a transaction fee and the difference between the
exchange rate set by the Company to the customer and the rate
available in the wholesale foreign exchange market.” Id.

e “In the majority of the Company’s foreign exchange and payment
services, the Company makes payments to the recipient to satisfy its
performance obligation to the customer, and therefore, the Company
recognizes revenue on foreign exchange and payment services when
this performance obligation has been fulfilled. Revenues from foreign
exchange and payment services are primarily comprised of the
difference between the exchange rate set by the Company to the
customer and the rate available in the wholesale foreign exchange
market.” Id.

e “Possible events or factors that could cause results or performance to
differ materially from those expressed in our forward-looking
statements include ... exposure to foreign exchange rates, including the
impact of the regulation of foreign exchange spreads on money
transfers and payment transactions.” Jd. at 36.

e “Possible events or factors that could cause results or performance to
differ materially from those expressed in our forward-looking
statements include ... failure to maintain our agent network.” Jd.

e “Our revenues and operating income for the three and nine months
ended September 30, 2020 were negatively impacted by fluctuations in
the United States dollar compared to foreign currencies.” Jd. at 38.

e “Due to the significance of the effect that foreign exchange fluctuations
against the United States dollar can have on our reported revenues,
constant currency results have been provided ... for consolidated
revenues. ... Constant currency results assume foreign revenues are
translated from foreign currencies to the United States dollar net of the
effect of foreign currency hedges, at rates consistent with those in the
same period of the prior year.” Jd. at 39.

e “Revenues are primarily derived from consideration paid by customers
to transfer money. These revenues vary by transaction based upon
factors such as .... whether the money transfer involves different send
and receive currencies, the difference between the exchange rate we set

16
Case 2:20-cv-05793-KM-ESK Document 23 Filed 11/13/20 Page 17 of 41 PagelD: 186

to the customer and the rate available in the wholesale foreign
exchange market.” Jd.

e “COVID-19, which caused governments around the world to institute
various protective measures ... has ... negatively impacted our ability
to offer services through some of our retail agent locations across all
our regions.” Jd. at 45. “Revenues in the EU ... regions ... were
impacted by transaction declines in retail money transfers.” Jd. at 45.

e “We have historically implemented price reductions or price increases
throughout many of our global corridors. ... Price reductions generally
reduce margins and adversely affect financial results in the short term.”
Id. at 45.

40. WU is liable for the wrongful acts of its subsidiaries and/or agents as alleged at
Counts Three through Seven, as its subsidiaries and/or agents acted with actual or apparent

authority.

COUNT TWO
(VICARIOUS LIABILITY)

41. Plaintiff incorporates the previous allegations as if fully set forth herein.

42. WU is involved in the day-to-day operations of its subsidiary and/or agents and
their running of foreign WU agencies.

43. WU exercises complete dominion and control over its subsidiaries and/or agents
in their running of foreign WU agencies and the conduct of consumer money transfer
transactions. As reported to the SEC, WU controls the currency exchange rates utilized,
controls risks associated with exchange rates, controls the forms utilized, controls the fees
charged and controls all other aspects of the transactions.

44. WU is directly obligated to consumers in foreign countries making money
transfers, and the consumer contracts are with WU. See WU Form 10-Q at 10 (WU “is

primarily responsible for fulfilling the customer contracts;” “In the majority of the

17
Case 2:20-cv-05793-KM-ESK Document 23 Filed 11/13/20 Page 18 of 41 PagelD: 187

Company’s foreign exchange and payment services, ... [WU] makes payments to the
recipient to satisfy its performance obligation to the customer”).

45. As reported to the SEC, there are contractual and financial arrangements
between WU and its subsidiaries and/or agents relating to their running of foreign WU
agencies, and WU subsidiaries and/or agents are paid commissions by WU as concerns each
consumer money transfer occurring in a foreign country such as France. It is WU, not its
agents, that derives the profit consisting of the spread between the exchange rate charged the
consumer effectuating a money transaction in a foreign country and wholesale exchange rates
available to WU.

46. WU “acts as the principal in transactions and reports revenue on a gross basis, as
the Company controls the service at all times prior to transfer to the customer, is primarily
responsible for fulfilling the customer contracts, has the risk of loss, and has the ability to
establish transaction prices. Revenue is recognized net of any taxes collected from
customers, which are subsequently remitted to governmental authorities.” WU Form 10-Q at
10.

47. WU directly derives and receives a flow of money from consumer money
transfers emanating from France and other foreign countries. In the three months ended
September 30, 2020, WU derived $358.6 million from consumer money transfers from
Europe and Russia/CIS. /d. at 11. In the nine months ended September 30, 2020, WU
Derived $960.7 million from consumer money transfers from Europe and Russia/CIS. Jd.
For the three months ended September 30, 2020, WU had 3% revenue growth derived from
consumer money transfers in Europe and Russia/CIS. /d. at 44. For the nine months ended

September 30, 2020, WU had 4% revenue growth derived from consumer money transfers in

18
Case 2:20-cv-05793-KM-ESK Document 23 Filed 11/13/20 Page 19 of 41 PagelD: 188

Europe and Russia/CIS. Jd. For the three months ended September 30, 2020, revenue to WU
from the EU and Russia/CIS accounted for 33% of its foreign revenue, whereas for the nine
months ended September 30, 2020 such revenue accounted for 32% of its foreign revenue.
Id.

48. WU is vicariously liable for the wrongful acts of its subsidiaries and/or agents as

alleged at Counts Three through Seven.

COUNT THREE
(FRAUDULENT NON-DISCLOSURES

49. Plaintiff incorporates the previous allegations as if fully set forth herein.

50. The fact that WU adds a margin to foreign exchange rates is material.

51. The amount of the margin added by WU to foreign exchange rates is material.

52. The fact that it is more expensive to pay for WU money orders by using a debit
card than by paying cash is material.

53. The fact that WU provides a better foreign exchange rate and charges less of a
transfer fee if more rather than less money is sent, is material.

54. The fact that cash sent through WU may not be immediately available to a WU
transferee is material.

55. The fact that WU affords consumers a better foreign exchange rate if money
transfers are effectuated online as opposed to at foreign WU agencies, is material.

56. WU failed to disclose the above material facts to Guarino and other similarly
situated consumers each and every time that WU effectuated a money order transaction from
a foreign WU agency for Guarino or such other consumer members of the Class. Apart from
the transactions detailed above at paragraph 3 and at Exhibit A, records of all such

transactions are uniquely within the possession and knowledge of WU.
19
Case 2:20-cv-05793-KM-ESK Document 23 Filed 11/13/20 Page 20 of 41 PagelD: 189

57. WU’s failure to disclose was intentional, and intended to enable WU to reap
greater profit on each transaction.

58. WU had particular, exclusive knowledge of the material facts which it did not
disclose, and had a duty to disclose them to Guarino and other consumers similarly situated
because such facts were material to the transaction. Moreover, WU affirmatively concealed
such facts from Guarino and other consumer members of the Class for its own benefit.

59. Guarino and other consumer Class members were damaged because of WU’s
fraudulent non-disclosure of material facts, as they entered into transactions and were charged
more by WU than that which it had caused them to believe would be the case.

COUNT FOUR
(FRAUDULENT MISREPRESENTATION)

60. Plaintiff incorporates the previous allegations as if fully set forth herein.

61. WU knowingly misrepresented material facts to Guarino and other consumer
members of the Class each and every time that WU effectuated a money order transaction
from a foreign WU agency for Guarino or such other consumer members of the Class. Apart
from the transactions detailed above at paragraph 3 and at Exhibit A, records of all such
transactions are uniquely within the possession and knowledge of WU.

62. In affirmatively providing limited material facts concerning particular money
transfer transactions, WU falsely represented to Guarino and to consumers that the transfer
fee was the only fee being charged, when WU was in fact adding a margin to the foreign
exchange rate utilized by WU without disclosing the onerous and unconscionable nature of
the margin.

63. WU also falsely represented to Guarino and to consumers that the WU foreign

exchange rate then in effect was utilized by WU, when in fact the foreign exchange rate

20
Case 2:20-cv-05793-KM-ESK Document 23 Filed 11/13/20 Page 21 of 41 PagelD: 190

charged by WU at foreign WU agencies was far less favorable to consumers than that posted
by WU online on WU websites.

64. WU also falsely represented to Guarino and to consumers that the foreign
exchange rate utilized at WU agencies “may” differ from that utilized for online transfers,
when WU knew that the rate utilized at WU agencies always differs, and always is less
favorable to the consumer.

65. WU also falsely represented to Guarino and to consumers that money transferred
is available to the transferee in “minutes,” when it may often take days for the transferee to be
paid in cash because WU does not assure that its agencies have sufficient cash on hand so that
WU can unfairly have interest-free use of the money transferred.

66. WU intended that Guarino and other consumer Class members rely and act upon
its false representations, and Guarino and other Class members reasonably so relied without
knowledge of the falsity of WU’s misrepresentations.

67. WU and other consumer Class members were damaged as a direct result of
WU’s fraudulent misrepresentations, as they entered into transactions and were charged more
by WU than that which it had caused them to believe would be the case.

COUNT FIVE
(NEGLIGENT OMISSIONS AND FALSE REPRESENTATIONS)

68. Plaintiff incorporates the previous allegations as if fully set forth herein.

69. WU’s non-disclosures and misrepresentations, as detailed above, were
negligently or recklessly made.

70. Guarino and similarly situated consumers, to whom WU owed a duty to act with

care, were damaged by the negligence and recklessness of WU.

21
Case 2:20-cv-05793-KM-ESK Document 23 Filed 11/13/20 Page 22 of 41 PagelD: 191

71. It was foreseeable by WU that Guarino and similarly situated consumers would
be injured by WU’s non-disclosures and misrepresentations.
72. Guarino and other consumers forming the Class have suffered damage as a

result of WU’s negligent non-disclosures and misrepresentations.

COUNT SIX
(VIOLATION OF NEW JERSEY CONSUMER FRAUD ACT)

73. Plaintiff incorporates the previous allegations as if fully set forth herein.

74. By agreeing to transfer money in exchange for a fee, WU engaged in a “sale” as
that term is defined by NJSA 56:8-1(e).

75. Plaintiff and members of the Class are “persons” as that term is defined by
NJSA 56:8-1(d).

76. An “unlawful practice” is defined by NJSA 56:8-2 as the “use or employment by
any person of any unconscionable commercial practice, deception, fraud, false pretense, false
promise, misrepresentation, or the knowing, concealment, suppression, or omission of any
material fact with intent that others rely upon such concealment, suppression or omission, in
connection with the sale or advertisement of any merchandise or real estate, or with the
subsequent performance of such person as aforesaid, whether or not any person has in fact
been misled, deceived or damaged thereby.”

77. WU engaged in unlawful practices, in that it concealed material facts from
Guarino and the Class members, misrepresented material facts to Guarino and the Class
members and acted unconscionably each and every time that WU effectuated a money order
transaction from a foreign WU agency for Guarino or such other consumer members of the

Class. Apart from the transactions detailed above at paragraph 3 and at Exhibit A, records of

22
Case 2:20-cv-05793-KM-ESK Document 23 Filed 11/13/20 Page 23 of 41 PagelD: 192

all such transactions are uniquely within the possession and knowledge of WU. WU violated
the New Jersey Consumer Fraud Act by:

e Failing to disclose that WU was adding a margin to the foreign
exchange rates prior to the transactions being effectuated;

e Failing to disclose the amount of the margin;

e Failing to disclose that the amount of the margin added to foreign
exchange rates was onerous and unconscionable;

e Stripping Guarino and Class members of the ability to form an
informed decision as to whether to utilize WU’s services;

e Failing to disclose that it is cheaper to send money by paying cash
than by utilizing a debit card;

e Failing to disclose that consumers can obtain better exchange rates
from WU and pay less transfer fees to it if they send more rather than
less money;

e Misrepresenting that the prevailing WU foreign exchange rate would
be utilized;

e Misrepresenting that the transfer fee was the only amount charged by
WU;

e Misrepresenting that the foreign exchange rate being utilized was that
in effect and utilized by WU, when in reality the rate was less
favourable to consumers than that in effect and utilized by WU as

represented on its online websites;

23
Case 2:20-cv-05793-KM-ESK Document 23 Filed 11/13/20 Page 24 of 41 PagelD: 193

e Failing to disclose that consumers can obtain better foreign exchange
rates if they transfer money with WU online;
e Misrepresenting that rates utilized at WU agencies “may” differ from
those utilized by WU online, when WU knew that the rates utilized by
WU in foreign agencies always were far less favourable to consumers
than those represented by WU online;
e Failing to provide consumers with the contracts signed by them at the
time of signing; and
e Misrepresenting that transferees can receive cash transferred in
“minutes.”
78. Pursuant to NJSA 56:8-2.11 and 2.12, as well as NJSA 56:8-19, WU is liable to
Guarino and the Class members for treble the amount of all monies paid by Guarino and
Class members in undisclosed and/or misrepresented margins and fees, as said monies were
acquired through WU’s unlawful practices. Pursuant to NJSA 56:8-19 WU also is liable for
reasonable attorneys’ fees, filing fees, and costs.
COUNT SEVEN
(BREACH OF IMPLIED COVENANT OF
GOOD FAITH AND FAIR DEALING)
79. Plaintiff incorporates the previous allegations as if fully set forth herein.
80. Every transaction in which WU agreed to send money for Guarino and other
Class members involved a contract.

81. Apart from the transactions detailed above at paragraph 3 and at Exhibit A

 

records of all such contracts are uniquely within the possession and knowledge of WU.

82. Implied in each contract was a duty of good faith and fair dealing.

24
Case 2:20-cv-05793-KM-ESK Document 23 Filed 11/13/20 Page 25 of 41 PagelD: 194

83. WU breached the implied covenant of good faith and fair dealing as regards

each transaction in which it agreed to send money for Guarino and other Class members, in

that, inter alia, it acted onerously and unconscionably by:

Failing to disclose that WU was adding a margin to foreign exchange
rates prior to the transactions being effectuated;

Failing to disclose the amount of the margin;

Failing to disclose that the amount of the margin added to foreign
exchange rates was onerous and unconscionable;

Stripping Guarino and class members of the ability to form an
informed decision as to whether to utilize WU’s services;

Failing to disclose that there would have been less fees had cash been
paid for the money orders, as opposed to using a debit card;

Failing to disclose that consumers can obtain better exchange rates
from WU and pay less transfer fees to it if they send more rather than
less money;

Misrepresenting that the prevailing WU foreign exchange rate would
be utilized;

Misrepresenting that the transfer fee was the only amount charged by
WU;

Misrepresenting that the foreign exchange rate being utilized was that
in effect and utilized by WU, when in reality the rate was less
favourable to consumers than that in effect and utilized by WU as
represented on its online websites;

25
Case 2:20-cv-05793-KM-ESK Document 23 Filed 11/13/20 Page 26 of 41 PagelD: 195

Failing to disclose that consumers can obtain better foreign exchange
rates if they transfer money with WU online;
e Misrepresenting that rates utilized at WU agencies “may” differ from
those utilized by WU online, when WU knew that the rates utilized by
WU in foreign agencies always were far less favourable to consumers
than those represented by WU online;
e Failing to provide consumers with the contracts signed by them at the
time of signing; and
e Misrepresenting that transferees can receive cash transferred in
“minutes.”

84. Guarino and consumers forming the Class were damaged as a result of WU’s
breach of the implied covenant of good faith and fair dealing.

WHEREFORE, plaintiff, individually and on behalf of the Class, demands
judgment against WU as follows:

COUNT ONE: Holding WU liable for the wrongful acts of its subsidiaries and/or
agents who acted with actual and/or apparent authority, as alleged at Counts Three through
Seven.

COUNT TWO: Holding WU vicariously liable for the wrongful acts of its
subsidiaries and/or agents as alleged at Counts Three through Seven.

COUNT THREE: For compensatory damages, punitive damages, costs of suit,
and pre- and post-judgment interest.

COUNT FOUR: For compensatory damages, punitive damages, costs of suit, and

pre- and post-judgment interest.

26
Case 2:20-cv-05793-KM-ESK Document 23 Filed 11/13/20 Page 27 of 41 PagelD: 196

COUNT FIVE: For compensatory damages, costs of suit, and pre- and post-
judgment interest.

COUNT SIX: For treble damages pursuant to NJSA 56:8-19, and for an award of
reasonable attorneys’ fees, filing fees and costs pursuant to NJSA 56:8-19, plus pre- and post-
judgment interest.

COUNT SEVEN: For compensatory damages, costs of suit, and pre- and post-
judgment interest.

ON ALL COUNTS: For such other and further relief as the Court may deem

appropriate, just and equitable.

GUARINO & C AW FIRM, LLC
Plaintiff —--——.

   

300 Main Street, Suite 552
Madison, NJ 07940
Telephone: 973/615-1791
Fax: 973/528-0635

E-Mail: guarinolaw@gmail.com

27
Case 2:20-cv-05793-KM-ESK Document 23 Filed 11/13/20 Page 28 of 41 PagelD: 197

DEMAND FOR TRIAL BY JURY

Plaintiff demands a trial by jury of all issues so triable.

FIRM, LLC

GUARINO & CO,LA
Attorneys Plainti

 
  

 
 

 

300 Main Street, Suite 552
Madison, NJ 07940
Telephone: 973/615-1791
Fax: 973/528-0635

E-Mail: guarinolaw@gmail.com
CERTIFICATION
The undersigned certifies that, to the best of his knowledge:
1. The matter in controversy is not the subject of any other action or proceeding in
any Court, or of a pending arbitration proceeding.
2. No other action or arbitration proceeding is contemplated concerning the matter in

controversy.

3. There are no other parties who should be joined in this action.

GUARINO We,

  

AW-FEIRM, LLC

    
 

 

300 Main Street, Suite 552
Madison, NJ 07940
973/615-1791

Fax: 973/528-0635

e-mail: guarinolaw@gmail.com
Attorneys for Plaintiff

28
Case 2:20-cv-05793-KM-ESK Document 23 Filed 11/13/20 Page 29 of 41 PagelD: 198

EXHIBIT A
Case 2:20-cv-05793-KM-ESK Document 23 Filed 11/13/20 Page * | of ets ae

 RECEPISSE D’ EMISSION WESTERN UNION

EXPEDITEUR : Fé} = +33: 621323189
M GUARINO PHILIPPE Bree cotinen

Adresse : 1249 CHEMIN DES CABRIERES VILLA 21
06250 MOUGINS FRANCE

BENEFICIAIRE : Tél :
MME GUARING ALEXANDRE
Adresse :

CANADA

N° d’ identification €MTEN) :-8203688383

Date > 0970372020

‘Bureau : 292200 PONT- ‘L ABBE

Montant @ transférer™: 1582.12 EUR Montant transféré

: 2145.00 CAD
Frais d’ envot Bs SSA OE-EUR Taux de change

+ EUR = 1.3557741 CAD

Montant. total 1646,12 EUR Référence : 292200C090000430

Pavs de destination : CANADA
ID : CNI / N° 110406100151 / 01.04: 2041 / SOUS-PREFECTURE / GRASSE

4 20.12.1957 / NEWYORKETATSUNTS ”

Protégez-vous. contre les fraudes : Utilisez les services Western Union uniquement pour envoyer de l’argent aux membres de votre famille ou @ vos amis. N'envoyez
jamais de l’argent & quelqu‘un que vous n’avez jamais rencontré en personne. Les fraudeurs essaient parfois ‘d’obtenir des transferts d'argent de leurs victimes. Ne
transférez jamais de l’argent dans les cas suivants : pour un cas d’urgence dont vous n‘avez pas eu confirmation, pour un achat en ligne, pour une protection anti-virus,
pour un paiement lié & un bien locatif tel qu'un d’un dépét ou acompte, pour récupérer des gains dans le cadre d’une loterie ou d’un concours, pour le paiement de
charges ou taxes, pour un don a une association caritative, pour une offre d’emploi, pour {’évaluation d'un service, pour payer des frais liés a une carte de crédit ou un
prét, pour résoudre une question d'immigration, dans le cadre d'un paiement faisant:suite a un appel de télémarketing. Aux Etats-Unis, les télévendeurs n'ont pas le
droit de vendre un produit par téléphone et d’en recevoir le paiement par transfert d’argent, c'est illégal. Si vous transférez de l’argent a une personne, elle recevra les
fonds rapidement. Une fois l'argent versé, Western Union n’est pas en mesure, sauf dans des circonstances limitées, de vous rembourser méme si vous @tes victime
d’une fraude. Si vous pensez étre victime d'une fraude, appelez l’assistance téléphonique Western. Union dédiée a la fraude au 0 805 980 074.
Protection des données : Western Union Payment Services Ireland Limited est responsable. du traitement de vos données 4 caractére personnel lorsque vous
utilisez nos services en agence, bureau transactionnel, ou nos services digitaux, dans le cadre notamment des transferts d'argent, des paiements de factures et des
programmes de fidélité. Nous utilisons ces informations pour effectuer les transferts d’argent, vous offrir dés services et nous conformer aux obligations légales
applicables. Nous. pouvons recourir a des tiers pour authentifier votre identité et gérer les risques liés a la fraude..Nous-pouvons transférer vos données a caractére
personnel dans.nos centres de données aux Etats-Unis. Vous avez le droit:diaccéder; de corriger, d’effacer, de demander la limitation de traitement et la portabilité
de vos données a caractére personnel sous réserve des conditions prévues par ta:réglementation sur la protection des données personnelles ainsi que te droit de vous
opposer au traitement des données en appelant le 0 800 900 191 ou en'visitant te site westernunion.com/fr/fr/contact-us.html. Pour plus d'informations concernant
nos procédures en matiére de données & caractére personnel, vous pouvez demander & notre agent de vous remettre une copie de notre notice d'information détaillée
«Déclaration de protection des données»,
En signant ce formulaire, je confirme avoir pris connaissance de l'avertissement contre les fraudes et déclare n'effectuer de transfert de fonds pour aucune des raisons
précitées. Je reconnais avoir pris connaissance et acceptétes conditions.générales de service Western Union figurant au recto et verso de ce document.
Q)j'aecepte de recevoir des communications électroniques de marketing,’sur les services, eerie Unio. Je peux-révoquer ou modifier ce
consefiternent at6800°900 191* ou ‘sur wwww.westernunion. oes html ‘

ett by
SIGNATURE DU CLIENT: acral ape ohare har aM pita aie > SGNAKRSRE-DE KAGENT

syeins

pee eS

FEUILLET ‘ CONSERVER PAR LE CLIENT
La Banque Postale, agent de Western Union.

Western inion Payment Serviees Ireland. Limited, Unit:9,Richeview Glfiee Path, Glonskeagh,Dublin, a; ‘ireland.
'  * Pourtoute autre demande, véuillez contacter 1e09 69°36 60°50"

07/2018 WUO] - DAPO n° 631047
Case 2:20-cv-05793-KM-ESK Document 23 Filed 11/13/20 Page 31 of 41 PagelD: 200

EXHIBIT B
WF UST Ae te

Case 2:20-cv-05793-KM-ESK Document 23 Filed 11/13/20 Page 32 of 41 PagelD: 201

The Euro to Canadian Dollar Historical Exchange Rates Conversion Page.

Converting Euros into Canadian Dollars over the past 365 days were done using the below spot market rates.

Year-to-Date Performance for the Eure to Canadian Dollar Exchange Rate

Best Exchange Rate: 1.584 on 18/03/2020
Worst Exchange Rate: 1.4291 on 19/02/2020
Mid Exchange Rate: 1.4669 on 02/11/2019

 

Today's Live Rate: 1 EUR = 1.5857 CAD

March 2020

TU WE TH FR SA

er) ee ee ee ee

*
i
oo

 

Best Retail Rate: 1 EUR = 1.5746 CAD
indicative Bank Rate: 1 EUR = 1.5235 CAD 2
Find Out More * ,
Historical Graph For Converting Euros into Canadian Dollars
EUR to CAD :1.58399
{© 2020 poundstertinglive.com!
1.6
1.85
1.5
1.45
1.4
18. Feb 20. Feb 22. Feb 24. Feb 26. Feb 28. Feb 1. Mar 3. Mar 5. Mar
Table of 1 Euro to Canadian Dollar Exchange Rate for Past 365 Days
Invert table to CAD/EUR
Date Open Close Mid Link
1.5685 1.5840 1.5747
1 R i |
Wednesday 18 March 2020 1EU CAD CAD CAD Euros to Canadian Dollars rate for 18/03/2020
1.5640 1.5685 1.5569
7 17 1 EUR i |
uesday 17 March 2020 e CAD CAD CAD Euros to Canadian Dollars rate for 17/03/2020
1.5381 1.5636 1.5501
M 4 4 EUR .
jonday 16 March 2020 EU CAD CAD CAD Euros to Canadian Dollars rate for 16/03/2020
1.5322 1.5381 1.5402
1 1 EUR i |
Sunday 15 March 2020 EU CAD CAD CAD Euros to Canadian Dollars rate for 15/03/2020
1.5322 1.5322 1.5322
414 i /
Saturday 14 March 2020 1 EUR CAD CAD CAD Euros to Canadian Dollars rate for 14/03/2020
; 1.5590 1.5322 1.5469 :
Friday 13 March 2020 1 EUR CAD CAD CAD Euros to Canadian Dollars rate for 13/03/2020
SF
& > Poundaterting MENUS
This website uses cookies. Learn more about our cookie policy. *
1/18

https://www.poundsterlinglive.com/best-exchange-rates/best-euro-to-canadian-dollar-history
Dat€ase 2:20-cv-05793-KM-ESK Bé@umerts23 Filed 11/13/20 Page 33 of 41 PagelD: 202
Wednesday 11 March 2020 1 EUR borg ce hig Euros to Canadian Dollars rate for 11/03/2020
Tuesday 10 March 2020 1 EUR pices — nia Euros to Canadian Dollars rate for 10/03/2020
Monday 9 March 2020 1 EUR oe a eg Euros to Canadian Dollars rate for 09/03/2020
Sunday 8 March 2020 1 EUR oie beg Euros to Canadian Dollars rate for 08/03/2020
Saturday 7 March 2020 1 EUR _ a sey Euros to Canadian Dollars rate for 07/03/2020
Friday 6 March 2020 1 EUR = oe Kr Euros to Canadian Dollars rate for 06/03/2020
Thursday 5 March 2020 1 EUR a. pcg rgd Euros to Canadian Dollars rate for 05/03/2020
Wednesday 4 March 2020 1 EUR by i ao Euros to Canadian Dollars rate for 04/03/2020
Tuesday 3 March 2020 1 EUR wee oa oo Euros to Canadian Dollars rate for 03/03/2020
Monday 2 March 2020 1 EUR es an SD Euros to Canadian Dollars rate for 02/03/2020
Sunday 1 March 2020 1 EUR aa a a Euros to Canadian Dollars rate for 01/03/2020
Saturday 29 February 2020 1 EUR vis ieee — Euros to Canadian Dollars rate for 29/02/2020
Friday 28 February 2020 1 EUR — iy oe Euros to Canadian Dollars rate for 28/02/2020
Thursday 27 February 2020 1 EUR a pa a Euros to Canadian Dollars rate for 27/02/2020
Wednesday 26 February 2020 1 EUR ae a a: Euros to Canadian Dollars rate for 26/02/2020
Tuesday 25 February 2020 1 EUR a ues — Euros to Canadian Dollars rate for 25/02/2020
Monday 24 February 2020 1 EUR man Lea aca Euros to Canadian Dollars rate for 24/02/2020
Sunday 23 February 2020 1 EUR Lea cate ae Euros to Canadian Dollars rate for 23/02/2020
Saturday 22 February 2020 1 EUR bay es i Euros to Canadian Dollars rate for 22/02/2020
Friday 21 February 2020 1 EUR — ot ee Euros to Canadian Dollars rate for 21/02/2020
Thursday 20 February 2020 1 EUR a es ee Euros to Canadian Dollars rate for 20/02/2020
Wednesday 19 February 2020 1 EUR sepia —_ ae} Euros to Canadian Dollars rate for 19/02/2020
g 3 Pomnetiaiing MENU
CAD CAD CAD

 

This website uses cookies. Learn more about our cookie policy.

tps://www.poundsterlinglive.com/best-exchange-rates/best-euro-to-canadian-dollar-history

2/18
Case 2:20-cv-05793-KM-ESK Document 23 Filed 11/13/20 Page 34 of 41 PagelD: 203

EXHIBIT C
WorlGase 2:20-cv-05793-KM-ESK Document 23 Filed 11/13/20 Page 35 of 41 PagelD: 204
Trusted (1 GET THE APP

Currency
Authority

1,09746
1 EUR=

USD

Conversion Euro en Dollar des Etats-Unis

2020-03-17 15:15 UTC

Tous les chiffres correspondent 4 des taux du marché moyen en direct, qui ne sant pas disponibles

pour les consommateurs et qui sont donnés a titre d'information seulement.

Want to send money from EUR to USD?

 

Cookie Management

We use cookies to improve your experience.
e If you want to check exchange rates or access Currency tools and services, click here for the XE.com

privacy and cookie policy.
If you want to make an international money transfer, click here for the XE Money Transfer Service

privacy and cookie notice.
+ To customize your cookies, click ‘More Information’ below. If you press the 'OK' button we will place

preference, analytics, and tracking cookies on your device.
More Information

https://www.xe.com/fr/currencyconverter/convert/?Amount=1 &From=EUR&To=USD 1/8
Case 2:20-cv-05793-KM-ESK Document 23 Filed 11/13/20 Page 36 of 41 PagelD: 205

EXHIBIT D
Envoyer de Parent em ligite Document 23 Filed 11/13/20 Page 37 of 41 PagelD: 206
Le pays de votre bénéficiaire et le montant de votre envoi

Envoyer vers Q
Etats-unis

Montant envoye ge a ea Le bénéficiaire regoit
100.00 EUR  ~7 ~— 105.36 USD

@ Envoyez jusqu’a 50 000,00 EUR

1.00 EUR = 1.0536 US Dollar (USD)’

 

Comment le bénéficiaire souhaite-t-il recevoir l'argent?

 

 

 

ia pc

Espéces® Compte bancaire

 

 

 

 

 

 

 

 

 

 

 

Comment voudriez-vous payer? *

@

3 oS

Transfertbancaire

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Carte rng ou de Enregistrer contre Payer en espéces
crédit/débit
En quelques minutes! 3 Jours ouvrés! En quelques minutes!
Frais>* 2,90 Eur Frais? 1,00 eur Frais*> 5,90 Eur

 

 

Appliquer la promotion/les points de réecempense

 

 

Continuer

 

 

 

Synthese

Taux de change?

1.00 EUR = 1.0536 USD

 
Montant du 100.00 EUR
tra@saise 2:20-cv-05793-KM-ESK Document 23 Filed 11/13/20 Page 38 of 41 PagelD: 207

Frais de> + 2.90 EUR
transfert
Réduction Appliquer la
promotionnelle promotion
Total du 102.90 EUR
transfert

Total Le bénéficiaire recoit

105.36 USD

 

Disponibilité:' En quelques
minutes

 

© Clauses de non-responsabilité et informations importantes

1 Le service et les fonds peuvent étre retardés ou indisponibles en fonction de différents facteurs, notamment du Service sélectionné, des options
de remise différée sélectionnées, du montant envoyé, du pays de destination, de la disponibilité des devises, des aspects réglementaires et de
protection des clients, des exigences d'identification, des restrictions de remise, des heures d'ouverture des points de vente et du décalage horaire

(collectivement les « Restrictions »). Des restrictions supplémentaires peuvent s'appliquer. Reportez-vous a nos conditions générales pour plus
d’informations.

2 Western Union réalise également un bénéfice lors de la conversion de devises. Lorsque vous sélectionnez une société de transfert de fonds,
comparez attentivement les frais de transfert ainsi que les taux de change. Les frais, les taux de change et les taxes peuvent varier en fonction de
la marque, du canal et du lieu, selon differents facteurs. Les tarifs et taux de change sont sujets 4 modifications sans préavis.

3 Sj yous utilisez une carte de crédit, des frais d'avance de fonds par l'émetteur de la carte et les intéréts éventuels associés peuvent s'appliquer.
Pour éviter ou réduire ces frais, utilisez une carte de débit ou d'autres modes de paiement.

5 Les frais de transfert susmentionnés sont calculés pour une transaction en ligne effectuée aujourd’hui. Les tarifs des transactions en ligne
peuvent étre différents de ceux pratiqués dans nos points de vente. Veuillez cliquer ici pour trouver un point de vente prés de chez vous afin

d’obtenir une estimation des frais.

6Votre Bénéficiaire peut retirer I'argent que vous lui avez transféré dans un point de vente Western Union de Etats-Unis .

31 Le prix de chaque type de transfert d'argent dépend de nombreux facteurs, tels que la vitesse du transfert, la destination des fonds et d'autres.
Veuillez sélectionner la méthode qui vous convient le mieux.

 
Case 2:20-cv-05793-KM-ESK Document 23 Filed 11/13/20 Page 39 of 41 PagelD: 208

EXHIBIT E
Envoyer dé largent én ligne Document 23 Filed 11/13/20 Page 40 of 41 PagelD: 209
Le pays de votre bénéficiaire et le montant de votre envoi

Envoyer vers : Q

 

Etats-Unis
MMorkant conan | ae Le bénéficiaire regoit
5000.00 EUR  ~—7 5370.26 USD

@ Envoyez jusqu’é 50 000,00 EUR

1.00 EUR = 1.0741 US Dollar (USD)?

 

Comment le bénéficiaire souhaite-t-il recevoir l’argent?

 

 

 

Na it

Espéces® Compte bancaire

 

 

 

 

 

 

 

 

 

 

 

Comment voudriez-vous payer? *

 

o

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

= e
Transtertbancaire*
Carte de crédit ou de débit Enregistrer contre Payer en espéces
crédit/débit
En quelques minutes! 3 Jours ouvrés!> 13 En quelques minutes!
Frais*> 9,90 Eur Frais** 1,00 eur Frais?> 29,90 Eur
LZ

 

Pour payer par transfert bancaire :

* Assurez-vous que le nom figurant sur votre compte bancaire correspond a celui indiqué sur votre profil, sinon nous
refuserons ce paiement.

* Par ailleurs, nous n’acceptons pas les paiements effectués depuis des comptes professionnels.

 

 

 

 

Appliquer la promotion/les points de recempense

 

 
Contunuer
Case 2:20-cv-05793-KM-ESK. Document.2 i .

Synthese

Taux de change?

1.00 EUR = 1.0741 USD

 

Montant du 5,000.00 EUR

transfert
Frais de> + 1.00 EUR

transfert
Réduction Appliquer la
promotionnelle promotion
Total du 5,001.00 EUR

transfert

Total Le bénéficiaire recoit

5370.26 USD

 

Disponibilité:8 3 Jours ouvrés

 

© Clauses de non-responsabilité et informations importantes

1 Le service et les fonds peuvent étre retardés ou indisponibles en fonction de différents facteurs, notamment du Service sélectionné, des
options de remise différée sélectionnées, du montant envoyé, du pays de destination, de la disponibilité des devises, des aspects
réglementaires et de protection des clients, des exigences d’identification, des restrictions de remise, des heures d'ouverture des points de
vente et du décalage horaire (collectivement les « Restrictions »). Des restrictions supplémentaires peuvent s’appliquer. Reportez-vous 4 nos

conditions générales pour plus d’informations.

2 Western Union réalise également un bénéfice lors de la conversion de devises. Lorsque vous sélectionnez une société de transfert de fonds,
comparez attentivement les frais de transfert ainsi que les taux de change. Les frais, les taux de change et les taxes peuvent varier en fonction
de la marque, du canal et du lieu, selon différents facteurs. Les tarifs et taux de change sont sujets 4 modifications sans préavis.

4 Certaines banques facturent des frais pour des transferts nationaux ou internationaux. Vérifiez avec votre banque.

5 Les frais de transfert susmentionnés sont calculés pour une transaction en ligne effectuée aujourd’hui. Les tarifs des transactions en ligne
peuvent étre différents de ceux pratiqués dans nos points de vente. Veuillez cliquer ici pour trouver un point de vente prés de chez vous afin
d’obtenir une estimation des frais.

8V/otre Bénéficiaire peut retirer l'argent que vous lui avez transféré dans un point de vente Western Union de Etats-Unis .

13 En reégle générale, l’argent est disponible pour retrait dans un délai de 1 & 2 jours ouvrés aprés son arrivée sur le compte bancaire WU PAY.

31 Le prix de chaque type de transfert d'argent dépend de nombreux facteurs, tels que la vitesse du transfert, la destination des fonds et
d'autres. Veuillez sélectionner la méthode qui vous convient le mieux.

 

 
